Per Curiam.

A new trial must be awarded with costs to abide the event. "When the defendant cross-examined, be made tbe witness as much bis own as if be bad bimself called him.(a) He, therefore, could not introduce through Him. any proof, which would not have been legal, had the witness been originally produced on his behalf. In Jackson, ex dem. Van Rensselaer v. Clark, April term, 1801, the same point was ruled. The judge, therefore, was clearly wrong in admitting parol proof of a will, as the party did not show any notice on the opposite side to produce it.
New trial.
PROMOTIONS.
Kent, J. Chief Justice, vice Lewis, elected Governor. Daniel D. Tompkins, Counsellor at Law, to the office of Judge.

 The English courts adopt another principle; they consider a witness called by the plaintiff as his witness, even after a cross-examinatioD, being dismissed, and called back by the defendant. Dickinson v. Shee, 4 Esp. Rep. 67.